Case 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Page 1 of 7

EXHIBIT A
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage, no dvscer: 06/16/2021

SUPREME COURT OF THE STATE OF NEW YORK

 

NEW YORK COUNTY
PRESENT: HON. RICHARD G. LATIN PART IAS MOTION 46
Justice
Tn ne Xx INDEX NO. 155577/2020
MISCHA SHUMAN, MARIA-PIA SHUMAN, MOTION DATE — oso7n021
Plaintiff,
MOTION SEQ. NO. 002
- Vv -
NEW YORK MAGAZINE, NEW YORK MEDIA, VOX MEDIA,
KERA BOLONIK, PECs Orlow ON
Defendant.

The following e-filed documents, listed by NYSCEF document number (Motion 002) 25, 26, 27, 28, 29,
30, 31, 32, 39, 51, 54

were read on this motion to/for DISMISS

 

Upon the foregoing documents, it is ordered that defendants New York Magazine, New
York Media, LLC, Vox Media, LLC, and Kera Bolonik’s motion to dismiss pursuant to CPLR
3211(a)(1) and (a)(7) is determined as follows:

Plaintiffs commenced the instant action alleging they were libeled in two separate articles
published by defendants entitled The Most Gullible Man in Cambridge A Harvard Law Professor
Who Teaches a Class on Judgment Wouldn’t Seem Like an Obvious Mark, Would He? and The
Harvard Professor Scam Gets Even Weirder Six Other Men Describe Their Encounters with the
Same Mysterious Frenchwoman. At its most simplistic, the first article pertained to the complicated
relationship between the plaintiffs and Harvard professor Bruce Hay (“professor Hay”), but also
concerns allegations of rape, paternity extortion, and abuse of process relating to the Title IX
process and other judicial proceedings. The second article was a follow up that tells the accounts of
six men who reached out to the article’s author to recount their allegedly similar encounters with
the plaintiffs. Both articles were written by defendant Bolonik. While plaintiffs generally
characterize the two articles as completely false and the result of poor investigative reporting, they

specifically argue that plaintiffs were defamed through a paternity extortion scheme libel, a “house-

1 of 6
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage, 3.0f dvscer: 06/16/2021

napping” libel, a weaponized Title [IX sexual harassment investigation at Harvard libel, and by
describing their actions as belonging to a “punitive game.”

With this motion, defendants now seek to dismiss plaintiffs’ complaint pursuant to CPLR
3211(a)(1) and (a)(7) arguing that the defendants did not act with gross irresponsibility, the Title
IX Report concludes after a thorough investigation that the allegedly false claims are substantially
true, and that the “Poe” statements (essentially that a Harvard medical school student, “Poe,” was
extorted out of $11,000 as a result of plaintiffs’ paternity scheme) are absolutely privileged
pursuant to New York Civil Rights Law § 74. In opposition, plaintiffs argue that neither New York
substantive law nor a gross irresponsibility standard apply, that the articles published were not
matters of public concern as they pertained to mere gossip and prurient interest, and that the
numerous exhibits they attached to their pleadings should not be analyzed as part of the pleadings
for CPLR 3211 purposes.

As for the choice of substantive law, plaintiffs argue that the determination is not important
since, in any event, the allegations in the complaint satisfy the criteria of all jurisdictions.
Nevertheless, plaintiffs argue that they were residents of Massachusetts at the time of the
controversy and under Massachusetts law, plaintiff must only allege publisher negligence, not
gross irresponsibility. Similarly, plaintiffs also argue that they are citizens of France and under
French law the defendants would bear the burden of rebutting the presumption of their bad faith or
negligence. However, inasmuch as New York is a principal place of business for all the publishing
defendants, defendant Bolonik resides in New York, the plaintiffs decided to commence this action
in New York, and because New York offers greater protection to the media than other jurisdictions,
New York has the superior interest in this case and its substantive law shall apply (see Kinsey v
New York Times Company, 2020 WL 1435141 [SD NY, March 23, 2020, 18-CV-12345 (VSB)]).

On a motion to dismiss pursuant to CPLR 3211(a)(7), the facts alleged in the complaint
must be accepted as true, the plaintiffs are accorded the benefit of every possible favorable

inference, and the Court’s function is to determine only whether the facts alleged fit within any

2 of 6
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage, 4.0f dvscer: 06/16/2021

cognizable legal theory (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]; Siegmund Strauss, Inc. v
East 149" Realty Corp., 104 AD3d 401 [1st Dept 2013]). In making this assessment on the
sufficiency of the plaintiffs’ claims, the Court may consider both the facts alleged in the complaint
as well as the documents attached to it as exhibits, which may be incorporated by reference (see
Deer Consumer Products, Inc. v Little, 32 Misc3d 1243[A][Sup Ct, New York County 2011]; Lore
v New York Racing Assn. Inc., 12 Misc3d 1159[A][Sup Ct, Nassau County 2006]; see generally
Armstrong v Simon & Schuster, 85 NY2d 373 [1995]).

Generally, defamation arises from “the making of a false statement which tends to ‘expose
the plaintiff[s] to public contempt, ridicule, aversion or disgrace, or induce an evil opinion of
[plaintiffs] in the minds of right-thinking persons, and to deprive [plaintiffs] of their friendly
intercourse in society’” (Dillon v City of New York, 261 AD2d 34, 37-38 [1st Dept 1999], quoting
Foster v Churchill, 87 NY2d 744, 751[1996][citations omitted]; O’Neill vy New York Univ., 97
AD3d 199 [1st Dept 2012]). Where the defamation takes the form of libel and is brought by a

cee

nonpublic figure against a news publisher, the Court must determine whether “‘the content of the
article is arguably within the sphere of legitimate public concern, which is reasonably related to
matters warranting public exposition’” (Gaeta v New York News, Inc., 62 NY2d 340 [1984],
quoting Chapadeau v Utica Observer-Dispatch, 38 NY2d 196 [1975]). If the content of the article
warrants public exposition, the defamed party may only recover damages upon a showing of the
gross irresponsibility of the publishing defendants (id.).

There is no mechanical test to identify which subjects involve matters of genuine public
concern (id.). When an article’s subject is merely gossip or only concerns prurient interests, it is not
a matter of public concern (see generally Weiner v Doubleday & Co., 74 NY2d 586 [1989]; Lewis
v Newsday, Inc., 246 AD2d 434 [1st Dept 1998]). However, because there is a fine line between
what is solely gossip and prurient and what may be a matter of public interest, courts generally

defer to the judgment of editorial boards, absent clear abuse (see Weiner, 74 NY2d at 595; Gaeta,

62 NY2d at 349). Nonetheless, just because something is published by a news source does not

3 of 6
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage dag dvscer: 06/16/2021

automatically mean that the subject matter warrants public exposition (see Huggins v Moore, 94
NY2d 296 [1999]).

Courts have found that there is no abuse of editorial discretion where the article can be
“fairly considered as relating to any matter of political, social, or other concern of the
community’” (id., quoting Connick v Myers, 461 US 138 [1983]). Moreover, matters may be
considered to be of the public concern so long as some theme of legitimate public concern can be
derived from a “‘human interest’ portrayal of events in the lives of persons who are not themselves
public figures” (see Huggins, 94 NY2d 296; Gaeta, 62 NY2d at 340).

Here, the core of the articles reasonably relates to deceptive and/or criminal activity in the
community, which is of greater public significance than plaintiffs’ private sexual encounters (see
Hayt v Newsday, LLC, 176 AD3d 787 [2d Dept 2019]; Robart v Post-Standard, 52 NY2d 843
[1981]). Likewise, the intent imputed on plaintiffs, prevalent in both articles, involves underlying
themes of evolving gender power dynamics in sexual relationships, which is an important modern
social issue. Similarly, accounts of sexual harassment, rape, and/or the potential abuse of the Title
IX process at well-known academic institutions are matters of social concern to the public (see Doe
v Daily News, L.P., 167 Misc2d 1 [Sup Ct, New York County 1995]). Furthermore, Justice Billings
already ruled in her order dated December 10, 2020, when she decided not to seal documents in
this case, that this matter was one of substantial public interest (see generally Baldasano v Bank of
New York, 199 AD2d 184 [1993]). Therefore, there is no clear abuse of discretion, and this Court
will not second guess the judgment of the media as to what constitutes a matter of public concern
(see Ortiz v Valdescastilla, 102 AD2d 513 [1st Dept 1984]; Gaeta, 62 NY2d at 349).

The next relevant inquiry is whether the defendants acted with gross irresponsibility.
Dismissal of a complaint is appropriate where defendants did not act with gross irresponsibility
(see Crucey v Jackall, 275 AD2d 258 [1st Dept 2020][author not grossly irresponsible where
statements’ genesis found in official investigative report]). A publisher acts in a grossly

irresponsible manner when it fails to exercise due consideration for the standards of information

4 of 6
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage, 6.oF dvscer: 06/16/2021

gathering and dissemination ordinarily followed by responsible parties (see Chapadeau, 38 NY2d
196 at 199). “Absent specific proof that such reliance was substantially improper, the mere fact that
the published information might later be proven false is insufficient to justify a trial” (Ortiz, 102
AD2d 513; Robart, 52 NY2d 843). Furthermore, an emotionally distraught or embittered person is
not a presumptively unreliable source, as a victim to an incident is still more reliable than a
trustworthy source whose information is based on hearsay (id.).

Here, the pleadings and the exhibits to the pleadings make clear that professor Hay was the
principal source of information to Bolonik for the potentially libelous statements. He answered her
questions, provided her with his account, and provided evidence in many forms including, among
other things, text messages, court documents from various litigations, and Title IX documents.
Given his personal experiences with plaintiffs, his position as a professor of judgment, and the
corroborating evidence provided, defendants had no reason to doubt the veracity of the information
provided (see Gaeta v New York News, Inc., 62 NY2d 340; Ortiz, 102 AD2d 513). Moreover,
though professor Hay’s perspective may have subsequently evolved after publication, the pleading
exhibits demonstrate that he believed that he was telling Bolonik the truth at the time the article
was written (see Farrakhan v N_Y.P. Holdings, 168 Misc2d 536 [Sup Ct, New York County 1995]).

In addition to professor Hay, the pleading exhibits also demonstrate that the defendants
consulted with at least seven other individuals, many with first-hand knowledge. Furthermore, the
pleading exhibits show that Bolonik sought to interview plaintiffs and had an off-record phone call
with plaintiff Mischa Schuman, and defendants’ fact checker reached out to plaintiffs to provide
their perspective prior to publication of the first article. To that end, plaintiffs’ denials were
included in the first article. Defendants decision to credit the sources they did and omit or
downplay the information provided by plaintiffs or other sources is a “matter of editorial judgment
in which the courts, and juries, have no proper function” (Rinaldi v Holt, Rinehart & Winston, 42
NY2d 369 [1977]; Alcor Life Extension Foundation v Johnson, 43 Misc3d 1225[A][Sup Ct, New

York County 2014]). Thus, defendants were not grossly irresponsible in their reporting.

5 of 6
INDEX NO. 155577/2020

NYSCEF DOC. NO. ggase 1:20-cv-06135-JPO Document 39-1 Filed 06/17/21 Rage, Gat dvscer: 06/16/2021

Inasmuch as defendants have demonstrated that the subject of the articles was of public
concern and that they did not act with gross irresponsibility, plaintiffs’ complaint cannot survive as
a matter of law. Thus, the Court’s inquiry needs not go any further. However, it is also worth
noting that the Title IX report, that was based on over 2,000 attorney hours and over six months of
investigation in preparing and conduction interviews of the plaintiffs, professor Hay, and others,
and reviewing documents provided by the aforementioned (including emails and text messages), as
well as documents from court filings and other public records, serves to demonstrate that what
plaintiffs claim as libel was, by a preponderance of the evidence, more substantially accurate than
false. Also, the court transcript concerning “Poe”, another alleged victim, demonstrates that
plaintiff Maria-Pia Shuman did state that she told “Poe” through an intermediary that he was the
father of her child, and that “Poe’’did state that she called him and said that he did not need to take
a paternity test, but he had to give his time and/or money, for which he paid over $11,000.

Accordingly, defendants’ motion pursuant to CPLR 3211 is granted and plaintiffs’
complaint is dismissed.

This constitutes the decision and order of this Court.

6/15/2021 Zl KaD

 

DATE RICHARDG. LATIN, J.S.C.
CHECK ONE: CASE DISPOSED NON-FINAL DISPOSITION
GRANTED [| DENIED GRANTED IN PART [ ] OTHER
APPLICATION: SETTLE ORDER SUBMIT ORDER
CHECK IF APPROPRIATE: INCLUDES TRANSFER/REASSIGN FIDUCIARY APPOINTMENT [ | REFERENCE
155577/2020 SHUMAN, MISCHA vs. NEW YORK MAGAZINE Page 6 of 6

Motion No. 002

6 of 6
